DETAILED ACTION
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Kevin Kruer at 571-272-1510 if you have any questions regarding this correspondence and/or replying.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The substitute specification filed 4/29/2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the statement as to a lack of new matter under 37 CFR 1.125(b) is missing
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 103.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
On 4/29/2022, Applicant attempted to comply with the above-noted drawing objection by amending paragraphs 0067 and 0068 of the specification to include reference number 103.  Said amendment would be sufficient to overcome the objection.  However, the objection has not been overcome because the substitute specification was entered for the reasons noted above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 6-18  (all pending claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regards to claim 2, said claim is held to be indefinite because it is unclear what is meant by “the at least one acrylate”.  Specifically, the “at least one acrylate” of paragraph c is described as being “terminated with hydroxyl group.”  Thus, it is unclear if “the hydroxyl group” provided by a reaction of “the at least one acrylate” with superheated water vapor is the reaction of superheated water with an “acrylate terminated with hydroxyl group” or if it describes the reaction of superheated water with a precursor of the “at least one acrylate terminated with hydroxyl group.”
	With regards to claim 3, said claim is held to be indefinite because it is unclear how one of ordinary skill in the art would determine said ratios wherein more than one PSA Or co-binding layer is present.  In such scenarios, are the weight ratios claimed based upon the weight of a single PSA layer and/or co-binding layer OR is the weight ratios based upon the total weight of PSA and co-binding in the tape (e.g. the weight of both PSA layers).  Applicant argues that “the ration of said claim 3 will be determined based on the total weight of co-binding layer to that of substrate layer and total weight of PSA to that of substrate layer, if multiple co-binding layers and PSE are present.”  Said argument is not persuasive, however, as counsel’s argument cannot take the place of evidence.  Applicant provides no citation supporting the proposed interpretation of the claim.
	With regards to claim 4, said claim is further held to be indefinite because it is unclear what Markush members are being claimed (e.g. is the claim directed to (a) multi-layer film of polyvinyl chloride, polyethylene terephthalate (PET) or other terephthalates having a thickness in the range 12 micron — 120 micron,” or to (a) “multi-layer film of polyvinyl chloride” or (b) “polyethylene terephthalate (PET) or other terephthalates having a thickness in the range 12 micron — 120 micron”).  Applicant argues the amendment to the claim overcomes the ambiguity.  However, the examiner respectfully disagrees for the reasons noted above. The examiner further notes that while applicant made an amending regarding the one examples set forth in the Office Action, the claimed Markush group includes numerous ambiguities (e.g. does the Markush group contain “non-woven fabrics of multiple polymers of polyethylene, viscose, cotton and other materials having a thickness in the range of 0.5mm-10mm”  or “(a)non-woven fabrics of multiple polymers of polyethylene, (b) viscose, (c) cotton and other materials having a thickness in the range of 0.5mm-10m;  the member stated as “having a thickness in the range of 3mm-20mm” is indefinite; does the Markush include “butyl rubber, neoprene rubber or other rubber/s having a thickness in the range of 1mm-5mm” or “ (a) butyl rubber, (b) neoprene rubber or other rubber/s having a thickness in the range of 1mm-5mm”; etc)
With regards to claims 6-9, said claims are held to be indefinite because it is unclear how the molecular weight of the claimed acrylate and polyorganosiloxane (respectively) is determined.  Reported molecular weights of polymers are known to be highly dependent upon the method by which the molecular weight is determined (e.g. weight average, number average, etc).  Applicant argues “ the molecular weight of the claimed acrylate and polyorganosiloxane has been optimised by the Applicant through experimentation by maximising the quality parameters (such as adhesive strength) of tape in different set of weight ratios of polyorganosiloxane and acrylates as described in the examples section of the specification.”  However, said argument and disclosure fail to clarify what method of calculation was utilized to determine the claimed molecular weight range.
With regards to claim 10, said claim is held to be indefinite because there is no antecedent basis for the term “the coated pressure sensitive adhesive layer.”  Applicant presents no argument with regards to said rejection.
With regards to claims 10 and 11, said claims are held to be indefinite because it is unclear what is meant by “in varying ratio according to substrate, thickness and desired characteristics of each said of the tape.”  Initially, it is noted that it is not clear what ratio is being varied-the amounts of the co-blended solvents, the solvent relative to the PSA, etc. It also is no clear what thickness is being referenced (the thickness of the substrate, the PSA, etc) or what is meant by “desired characteristics.”  Applicant argues said limitations have been deleted from claims 10 and 11.  However, said claim limitation has not been deleted.
With regards to claim 12 (and the claims that depend therefrom), said claim is further held to be indefinite because it is unclear what is meant by “while avoiding foaming and mechanical breakdown of adhesive layer” and what objective standard a skilled artisan could employ to determine if said limitation is satisfied.  Applicant argues said limitation means “without damage to the adhesive layer” and that the skilled artisan well versed with the techniques applied and by virtue of their skills and techniques could meet the claimed limitation. Said argument is noted but is not persuasive as counsel’s argument cannot take the place of evidence.  Applicant provides no evidence or citation supporting the proposed interpretation of the claim.
Furthermore, said claim is held to be indefinite because it is unclear to what the term “a coated PSAC” refers.  It was previously believed “the coated PSAC” referred to the coated “pressure sensitive adhesive composition” of step d.  But claim 14 has been amended such that the “pressure sensitive adhesive composition” of step d and “a coated PSAC” are referring to distinct things.  
Said claim is further held to be indefinite because it is unclear what solvent is being removed.  Applicant argues all solvents utilized in the process are being dried.  However, said argument fails to clarify the claim.  Specifically, the claim does not explicitly require any solvent.  Furthermore, the claim already calls for the co-binding layer to be dried in step b;  thus, does step f read on further drying of the co-binding layer (subsequent to the coating of the  PSA composition thereon).
With regards to claims 14-16, said claims are held to be indefinite because it is unclear how the molecular weight of the claimed acrylate and polyorganosiloxane (respectively) is determined.  Reported molecular weights of polymers are known to be highly dependent upon the method by which the molecular weight is determined (e.g. weight average, number average, etc).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4 and 6-18 (all pending claims) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to claim 1, the original disclosure fails to provide written description support for the claimed invention wherein (a) the superheated water vapor being is not ionized, (b)the presence of at least one catalyst in the pressure sensitive adhesive layer is not required, and (c) the introduction of the hydroxyl group is not required “post coating of the substrate layer”.  With regards to claim 12, the original disclosure fails to provide written description support for the claimed invention wherein (a) the superheated water vapor being is not ionized.
Claims 2-4 and 6-18 (all pending claims) are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.   With regards to claims 2-11, the disclosure does not enable one of ordinary skill in the art to practice the invention without (a) the superheated water vapor being ionized, (b)the presences of at least one catalyst in the pressure sensitive adhesive layer, and (c) the introduction of the hydroxyl group “post coating of the substrate layer”, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). For example, paragraph 0061 of the published application states the catalyst is necessary for the acrylate to react with the water vapor and paragraph (0057) teaches reaction is “due to partial ionization” of the superheated steam.
With regards to claim 12-18, said claims are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling because he disclosure does not enable one of ordinary skill in the art to practice the invention without (a) the superheated water vapor being ionized.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN R KRUER/  Primary Examiner, Art Unit 3649